UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-15663 AMERICAN REALTY INVESTORS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 75-2847135 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1603 Lyndon B. Johnson Freeway, Suite 800, Dallas, Texas 75234 (Address of principal executive offices) (Zip Code) (469) 522-4200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)xYes ¨No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨ (Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨Yes xNo. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $.01 par value (Class) (Outstanding at November 12, 2014) AMERICAN REALTY INVESTORS, INC. FORM 10-Q TABLE OF CONTENTS PAGE PARTI. FINANCIAL INFORMATION Item1. Financial Statements Consolidated Balance Sheets at September 30, 2014 (unaudited) and December 31, 2013 3 Consolidated Statements of Operations for the three and nine months ended September 30, 2014 and 2013 (unaudited) 4 Consolidated Statement of Shareholders’ Equity for the nine months ended September 30, 2014 (unaudited) 5 Consolidated Statements of Comprehensive Income (Loss) for the nine months ended September 30, 2014 and 2013 (unaudited) 6 Consolidated Statements of Cash Flows for the nine months ended September 30, 2014 and 2013 (unaudited) 7 Notes to Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item3. Quantitative and Qualitative Disclosures About Market Risks 35 Item4. Controls and Procedures 35 PARTII. OTHER INFORMATION Item2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item6. Exhibits 37 SIGNATURES 38 2 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS AMERICAN REALTY INVESTORS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) September 30, December 31, (dollars in thousands, except share and par value amounts) Assets Real estate, at cost $ $ Real estate held for sale at cost, net of depreciation ($2,066 for 2014 and $2,390 for 2013) Real estate subject to sales contracts at cost, net of depreciation ($2,212 for 2014 and $1,949 for 2013) Less accumulated depreciation ) ) Total real estate Notes and interest receivable Performing (including $147,978 in 2014 and $145,754 in 2013 from related parties) Non-performing Less allowance for doubtful accounts (including $15,537 in 2014 and $15,809 in 2013 from related parties) ) ) Total notes and interest receivable Cash and cash equivalents Restricted cash Investments in unconsolidated subsidiaries and investees Receivable from related party Other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Notes and interest payable $ $ Notes related to assets held for sale Notes related to subject to sales contracts Deferred revenue (including $74,303 in 2014 and 2013 from sales to related parties) Accounts payable and other liabilities (including $10,634 in 2014 and $15,394 in 2013 to related parties) Shareholders’ equity: Preferred stock, Series A: $2.00 par value, authorized 15,000,000 shares, issued and outstanding 2,461,252 shares in 2014 and 3,353,954 shares in 2013 (liquidation preference $10 per share), including 900,000 shares in 2014 and 2013 held by ARL or subsidiaries.Series K:$2.00 par value, authorized, issued and outstanding 0 shares in 2014 and 135,000 shares in 2013 (liquidation preference $22 per share) Common stock, $0.01 par value, authorized 100,000,000 shares; issued 14,443,404 shares in 2014 and 11,941,174 shares in 2013; outstanding 14,027,619 shares in 2014 and 11,525,389 shares in 2013; including 140,000 shares held by TCI (consolidated) in 2014 and 229,214 shares held by TCI (consolidated) in 2013. Treasury stock at cost; 415,785 shares in 2014 and 2013 ) ) Paid-in capital Retained earnings ) ) Total American Realty Investors, Inc. shareholders' equity Non-controlling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 AMERICAN REALTY INVESTORS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, (dollars in thousands, except per share amounts) Revenues: Rental and other property revenues (including $175 and $165 for the three months and $525 and $497 for the nine months ended 2014 and 2013, respectively, from related parties) $ Expenses: Property operating expenses (including $171 and $178 for the three months and $484 and $550 for the nine months ended 2014 and 2013, respectively, from related parties) Depreciation and amortization General and administrative (including $926 and $878 for the three months and $2,686 and $2,765 for the nine months ended 2014 and 2013, respectively, from related parties) Provision on impairment of notes receivable and real estate assets - - Net income fee to related party ) 55 Advisory fee to related party Total operating expenses Operating income (loss) ) Other income (expenses): Interest income (including $4,699 and $3,718 for the three months and $14,693 and $10,574 for the nine months ended 2014 and 2013, respectively, from related parties) Other income 59 Mortgage and loan interest (including $978 and $1,168 for the three months and $2,709 and $2,849 for the nine months ended 2014 and 2013, respectively, from related parties) Deferred borrowing costs amortization ) Loan charges and prepayment penalties ) Loss on sale of investments - ) - ) Earnings from unconsolidated subsidiaries and investees 69 Litigation settlement ) ) ) Total other expenses ) Loss before gain on land sales, non-controlling interest, and taxes ) Gain on land sales 40 Net loss from continuing operations before taxes ) Income tax benefit Net loss from continuing operations ) Discontinued operations: Net income (loss) from discontinued operations ) ) Gain on sale of real estate from discontinued operations Income tax expense from discontinued operations ) Net income from discontinued operations Net income (loss) ) ) Net (income) loss attributable to non-controlling interest ) ) Net income (loss) attributable to American Realty Investors, Inc. ) ) Preferred dividend requirement ) Net income (loss) applicable to common shares $ ) $ ) $ $ Earnings per share - basic Net loss from continuing operations $ ) $ ) $ ) $ ) Net income from discontinued operations Net income (loss) applicable to common shares $ ) $ ) $ $ Earnings per share - diluted Net loss from continuing operations $ ) $ ) $ ) $ ) Net income from discontinued operations Net income (loss) applicable to common shares $ ) $ ) $ $ Weighted average common shares used in computing earnings per share Weighted average common shares used in computing diluted earnings per share Amounts attributable to American Realty Investors, Inc. Net loss from continuing operations $ ) $ ) $ ) $ ) Net income from discontinued operations Net income (loss) applicable to American Realty Investors, Inc. $ ) $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 AMERICAN REALTY INVESTORS, INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY For the Nine Months Ended September 30, 2014 (unaudited, dollars in thousands, except share amounts) Total Comprehensive Preferred Common Stock Treasury Paid-in Retained Accumulated Other Comprehensive Non-controlling Equity Income (Loss) Stock Shares Amount Stock Capital Earnings Income (Loss) Interest Balance, December 31, 2013 $ $ ) $ $ $ ) $ $ ) $
